United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 00-1752
                                   ___________

Estate of Melinda Ellen Flynn Walker,   *
by its Administrator, Denyse R.         *
Waugh,                                  *
                                        *
             Plaintiff-Appellant,       *
                                        * Appeal from the United States
       v.                               * District Court for the Southern
                                        * District of Iowa.
Joseph D. McGrath;                      *
                                        *      [UNPUBLISHED]
             Defendant,                 *
                                        *
Estate of Brian J. McGrath, by its      *
Administrator, Melinda Atess,           *
                                        *
             Defendant-Appellee.        *
                                   ___________

                             Submitted: January 10, 2001

                                  Filed: January 19, 2001
                                   ___________

Before WOLLMAN, Chief Judge, FAGG, and HANSEN, Circuit Judges.
                             ___________

PER CURIAM.

       Melinda Walker and Brian McGrath were killed when their automobiles
collided. Walker's estate brought this diversity action against McGrath's estate for
wrongful death, and a jury trial was conducted on the issue of damages only. The jury
awarded Walker's estate $102,034.35 for loss of accumulation to the estate, burial and
ambulance expenses, past loss of financial support, and future loss of financial support.
Although Walker had been married for six weeks at the time of the accident, the jury
awarded no damages for past loss of spousal consortium or future loss of spousal
consortium. Applying Iowa law, the district court denied a postjudgment motion for
a new trial, deciding the verdict was not outside the wide boundaries of substantial
justice. Walker challenges this decision on appeal. Having carefully reviewed the
record, we conclude the district court did not abuse its discretion in denying the new
trial, and thus affirm this state-law diversity case without an extended opinion. See 8th
Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-